DISSENTING- OPINION.
WOODSON, J.
I dissent from the majority opinion for the reason that even if it be conceded that Boyd was killed in the manner stated in the opinion, nevertheless, his widow is not entitled to a recovery for the reason, in my opinion, he was killed by one of the risks incident to his employment.
To my mind, with no intention to reflect upon court or counsel, it is the height of nonsense to hold that it was the duty of the defendant to send a man on foot in front of a hand-car to notify those on the car of approaching trains, for the reason: First, that he could not have walked as fast as the car would ordinarily have run, and consequently he would have been left far behind. Second, if it was the duty of the defendant to reduce the speed of the car to the gait of the man, then what, pray, would have been the use of the car; why not all of them walk? They could have reached their destination with pick and shovel as quickly or quicker without the car, than with it, under such conditions. And, third, because, conceding that the foreman had sent a man ahead, what good would have resulted therefrom? None earthly, I respectfully submit; for the simple reason that a great engine and *136train of cars could have been seen and heard much farther by the men on the hand-car, than they could have seen and heard the man sent forward.
Moreover, had he been sent forward under the circumstances, it would have taken as long or longer for him to have notified the men on the car, that the train was approaching, than it would have taken them to have removed the car after they received the danger signals given by said person.
Such conduct on the part of a railway company might with great similarity be likened unto an astronomer going out to view the sun with a tallow candle, or an army officer sending out a picket with a fire-cracker to explode, as a warning, that the sixteen-inch siege guns were being fired in the front.
Either the deceased assumed the risk, or the defendant was guilty of negligence as a matter of law for running the hand-car at all under the circumstances; and I apprehend the latter suggestion will not be contended for, because the more foggy the day, the greater would be the duty of the company to see that its roadbed and track were in good condition, which could only be promptly ascertained and repaired by its section men, traveling on a hand-car, which moves much faster than a man does on foot, but not too swiftly to prevent them from discovering defects therein, if they exist; while the train men, even if they could have seen such defects, which of course they could not have done, on such a day, running at the speed at which trains ordinarily move, would not have given them sufficient time in which to have stopped the train and thereby have averted the damage awaiting the train, crew, freight and passengers.
For the reasons stated, in my opinion, the evidence fails to show any negligence on the part of the defendant and consequently .it failed to show any liability on the part of the company.
I, therefore, dissent from the majority opinion.